        Case 3:21-cv-00242-WBV-SDJ             Document 16   05/25/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


ABBY OWENS, ET AL.
                                                        CIVIL ACTION
VERSUS
                                                        NO. 21-242-UNA-SDJ
LOUISIANA STATE UNIVERSITY, ET AL.


                                     EN BANC ORDER

       On May 24, 2021 the Honorable Susie Morgan of the Eastern District of Louisiana

entered an Order of Recusal in the above-titled matter.

       Additionally, pursuant to 28 U.S.C. § 455(a), all the district judges of this Court

have also previously been recused from this proceeding.

       Considering the Honorable Wendy Vitter of the Eastern District of Louisiana

is currently designated to hear matters filed within the Middle District of Louisiana, and

with her consent,

       It is hereby ORDERED that this matter is transferred to the Honorable Wendy

Vitter of the Eastern District of Louisiana.
                                     25th day of May 2021.
       Baton Rouge, Louisiana, this _____



                                                   S
                                                   ________________________________
                                                   SHELLY D. DICK, CHIEF JUDGE
                                                   FOR THE EN BANC COURT
